DETAILED ACTION
Claims 1-25 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.   
Drawings
The drawings are objected to because each of FIGS. 3A, 3B, 3C, 4, 5A, 5B, 5C, 5D, 5E, 6A, 6B, and 6C are objected to because the lines of the drawings are not sufficiently sharp and clear to distinguish the various parts of the device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 1, line 9, it appears that the language “an coupler” should be changed to “a coupler.”
Regarding Claim 6, line 2, it appears that the term “flange” should be changed to “a flange.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vette (U.S. Pat. Pub. No. 2016/0126026) in view of Gramlich (U.S. Pat. No. 3,259,808), and further in view of Maine (U.S. Pat. Pub. No. 2015/0318127).
Specifically, regarding Claim 1, Vette discloses an external switch coupler (104) comprising: a guide tube (GT; FIG. 2A, reproduced and annotated below) having a first end (FE; FIG. 2A) and a second end (SE; FIG. 2A), the first end of the guide tube (GT) configured to be attached to a door of a compartment (referring to FIGS. 2A and 2B, the switch extension shaft 102A extends through a plate 116 that is typically affixed to a vertical surface, e.g., a door, which is movable relative to the switch, ¶ [0032]; intended use, but see how the first end of the guide tube is capable of attaching to a door of a compartment, wherein a compartment is in the internal space of the electrical transformer cabinet as seen in FIG. 2A, 2B, and 8), in substantial alignment with both a hole in the door (the shaft remains supported at the proper position to allow the door to be closed after work within the cabinet is complete, with the aligned opening in the plate 116 and door passing over the proximal end 110 of the shaft, ¶ [0033]; see how the door implicitly has a hole as the door passes over the proximal end 110 of a coupling shaft (108) 108 and therefore see how a guide tube is substantially aligned with a hole in the door, as further seen in Fig. 2A and 8) and a switch coupler (104; FIG. 2A) within the compartment, the second end of the guide tube (GT) configured to be disposed within an interior of the compartment (FIG. 2A, 2B) and separated from the switch coupler (104) by a gap when the door is closed (a gap exists between the switch coupler 104 and the guide tube when the door is closed; FIGS. 2A, 2B, and 8), a coupling shaft (108) configured to be operably placed within the guide tube (GT; FIG. 2A), the coupling shaft (108) comprising a member disposed between an coupler side adapter (112) and a switch side adapter (106), the coupling shaft (108) having a length equal to or greater than a distance between the switch coupler (104) and the hole in the door such that the switch side adapter (106) operably engages the switch coupler (104; Fig. 2A, 2B, and 8, to see a length of the coupling shaft 108 is greater than a distance between the switch coupler 104 and the hole in the door) and the coupler side adapter (112) is operably accessible from an exterior of the door when the door is closed (the shaft remains supported at the proper position to allow the door to be closed after work within the cabinet is complete, with the aligned opening in the plate 116 and door passing over the proximal end 110 of the shaft”;  ¶ [0033]; intended use, but see how the door implicitly has a hole as the door passes over the proximal end 110 of a coupling shaft 108 and therefore see how the coupler side adapter is positioned on the exterior of the door and is therefore operably accessible when the door is closed, as further seen in FIGS. 2A and 8).

    PNG
    media_image1.png
    819
    722
    media_image1.png
    Greyscale

Vette does not disclose that the coupling shaft comprises an electrically insulative member, and (ii) the claimed cover or enclosure. 
However, Gramlich discloses that the coupling shaft (127) comprises an electrically insulative member (col. 8, ll. 33-35, FIG. 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gramlich with those of Vette to protect a user from unintended exposed electrical connections that could shock a user grabbing the switch side adapter.
The combination of Vette and Gramlich discloses substantially all of the limitations of the present invention but does not disclose the claimed cover or enclosure. 
However, Maine discloses a cover or enclosure (590; FIG. 5) attached to a first end of the guide tube or configured to be attached to the exterior of the door proximate to the hole (see how the cover 590 is capable of being attached to the exterior of the door proximate to the hole of Vette’s device, as further seen in FIG. 5 of Maine's device), wherein the cover or enclosure has an open position and a closed position (the external switch box 590 includes a door 592 for accessing the handle 122 and a lock 594 for preventing manipulation of the external portion of the extension member 120 by an unauthorized user; ¶ [0050], see how the cover 590 has an open position when the door of the cover 590 is opened and a closed position when the door of the cover 590 is closed and locked via the lock 594, as further seen in Fig. 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maine with those of Gramlich and Vette to weatherproof an external switch coupler assembly and add additional security with a lock.
Regarding Claim 2, Vette discloses that the guide tube (GT) has a length that allows the door to be opened when the guide tube (GT) is attached to the door (¶ [0033]; FIG. 9).
Regarding Claim 3, Vette discloses a lockable fastener (115) configured to secure the cover or enclosure in the closed position (¶ [0033]; FIG. 10).
Regarding Claim 6, Vette discloses that the first end of the guide tube (GT) comprises flange or plate (116; FIG. 2A).
Regarding Claim 9, the combination of Vette and Gramlich discloses substantially all of the limitations of the present invention but does not disclose the claimed box.  However, Maine discloses that the cover or enclosure (590) comprises a box (590) having a door (592).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maine with those of Gramlich and Vette to prevent interference from foreign matter.

Claims 11, 13, 14, 16, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vette in view of Maine.
Specifically, regarding Claim 11, Vette discloses a method for installing an external switch coupler (104) on a pad-mounted transformer comprising (Abstract; ¶ [0013]) cutting a hole in a door (the shaft remains supported at the proper position to allow the door to be closed after work within the cabinet is complete, with the aligned opening in the plate 116 and door passing over the proximal end 110 of the shaft; ¶ [0033]; see how a door D, in FIG. 9, implicitly has a hole as the door passes over the proximal end 110 of a coupling shaft 108 and therefore see how a guide tube is substantially aligned with a hole in the door, FIG. 8) of the pad-mounted transformer (“accessing high voltage environments, including the controls to a transformer within a transformer cabinet, requires specialized equipment and procedures to ensure the safety of all personnel”, ¶ [0032]; see the cabinet is a pad-mounted transformer and has a hole in the door of the pad-mounted transformer, as seen in FIG. 9), wherein the hole (see there is an implicit hole in the door, as seen in Fig. 9, for a guide tube to pass through, as seen in FIG. 2A) is substantially aligned with a switch coupler (see a switch coupler 104, FIG. 2B - a switch coupler; furthermore see how the guide tube is in substantial alignment with a switch coupler 104, as further seen in FIGS. 2A and 2B) within a compartment of the pad-mounted transformer (see the switch coupler 104 is within a compartment, wherein a compartment is in the internal space of the electrical transformer cabinet as seen in FIGS. 2A, 2B, and 8), attaching a first end (FE) of a guide tube (GT) to the door (FIGS. 2A, 9), wherein a second end (SE) of the guide tube (GT) is disposed within an interior of the compartment and separated from the switch coupler (104) by a gap when the door is closed (FIGS. 2A, 2B, 8), but does not disclose the claimed cover or enclosure. 
However, Maine discloses a cover or enclosure (590; FIG. 5) attached to a first end of the guide tube (GT) or configured to be attached to the exterior of the door proximate to the hole (see how the cover 590 is capable of being attached to the exterior of the door proximate to the hole of Vette’s device, as further seen in FIG. 5 of Maine's device), wherein the cover or enclosure has an open position and a closed position (the external switch box 590 includes a door 592 for accessing the handle 122 and a lock 594 for preventing manipulation of the external portion of the extension member 120 by an unauthorized user; ¶ [0050], see how the cover 590 has an open position when the door of the cover 590 is opened and a closed position when the door of the cover 590 is closed and locked via the lock 594, as further seen in FIG. 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maine with those of Gramlich and Vette to weatherproof an external switch coupler assembly and add additional security with a lock.
Regarding Claim 13, Vette discloses that the guide tube (GT) has a length that allows the door to be opened when the guide tube (GT) is attached to the door (¶ [0033]; FIG. 9).
Regarding Claim 14, Vette discloses a lockable fastener (115) configured to secure the cover or enclosure in the closed position (¶ [0033]; FIG. 10).
Regarding Claim 16, Vette discloses that the first end of the guide tube (GT) comprises flange or plate (116; FIG. 2A).
Regarding Claim 19, Vette discloses substantially all of the limitations of the present invention but does not disclose the claimed box.  However, Maine discloses that the cover or enclosure (590) comprises a box (590) having a door (592).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maine with those of Vette to weatherproof an external switch coupler assembly and add additional security with a lock.
Claims 21 and 22 include language similar to that of the combination of Claims 1 and 6 and are rejected for reasons similar to those discussed above.
Regarding Claim 23, the combination of Vette and Maine discloses substantially all of the limitations of Claim 1 and Vette further discloses attaching a handle (114) to the coupler side adapter (112), and opening or closing the load break switch using the handle to rotate the coupling shaft (108; FIG. 2B).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vette in view of Maine, and further in view of Gramlich.
The combination of Vette and Maine discloses substantially all of the limitations of the present invention and Vette further discloses positioning a coupling shaft (108) within the guide tube (GT), the coupling shaft (108) having a member disposed between an coupler side adapter (112) and a switch side adapter (106) and having a length equal to or greater than a distance between the switch coupler (104) and the hole in the door such that the switch side adapter (106) operably engages the switch coupler (104) and the coupler side adapter (112) is operably accessible from an exterior of the door when the door is closed, but does not disclose the claimed member.  
However, Gramlich discloses that the coupling shaft (127) comprises an electrically insulative member (col. 8, ll. 33-35, FIG. 9).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gramlich with those of Vette to protect a user from unintended exposed electrical connections that could shock a user grabbing the switch side adapter.
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, “AAPA”) in view of Vette.
Specifically, AAPA discloses a pad-mounted transformer comprising: a tank (102) containing an electrical transformer (104) and a switch (106) electrically connected to the electrical transformer (¶ [0006]), a compartment (108) attached to the tank, the tank comprising a primary compartment (112) adjacent to a secondary compartment (114), wherein the primary compartment has a primary door (120) and the secondary compartment has a secondary door (118), a set of primary voltage bushings (120) within the primary compartment and electrically connected to the switch, a switch coupler (122) within the primary compartment and operably connected to the switch, a set of secondary voltage bushings (124) within the secondary compartment and electrically connected to the electrical transformer (¶ [0006]), but does not disclose the claimed guide tube.
However, Vette discloses a guide tube (GT) having a first end (FE) and a second end (SE), the first end of the guide tube (GT) attached to the primary door in substantial alignment with both a hole in the primary door and the switch coupler (104), and the second end of the guide tube (GT) disposed within an interior of the primary compartment and separated from the switch coupler (104) by a gap when the primary door is closed.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vette with those of AAPA to minimize safety risks during operation.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of AAPA and Vette in view of Gramlich.
The combination of AAPA and Vette discloses substantially all of the limitations of the present invention and Vette further discloses a coupling shaft (108) operably placed within the guide tube (GT), the coupling shaft (108) comprising a member disposed between an coupler side adapter (112) and a switch side adapter (106), and the coupling shaft (108) having a length equal to or greater than a distance between the switch coupler (104) and the hole in the primary door such that the switch side adapter (106) operably engages the switch coupler (104) and the coupler side adapter (112) is operably accessible from an exterior of the primary door when the primary door is closed (the shaft remains supported at the proper position to allow the door to be closed after work within the cabinet is complete, with the aligned opening in the plate 116 and door passing over the proximal end 110 of the shaft”;  ¶ [0033]; intended use, but see how the door implicitly has a hole as the door passes over the proximal end 110 of a coupling shaft 108 and therefore see how the coupler side adapter is positioned on the exterior of the door and is therefore operably accessible when the door is closed, as further seen in FIGS. 2A and 8).  The combination of AAPA and Vette does not disclose that the member is insulative. 
However, Gramlich discloses that the coupling shaft (127) comprises an electrically insulative member (col. 8, ll. 33-35, FIG. 9).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gramlich with those of AAPA and Vette to protect a user from unintended exposed electrical connections that could shock a user grabbing the switch side adapter.
Allowable Subject Matter
Claims 4, 5, 7, 8, 10, 15, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833